Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 14, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154062(74)(77)(78)                                                                               Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MENARD, INC.,                                                                                            Joan L. Larsen,
            Petitioner-Appellant,                                                                                    Justices
                                                                    SC: 154062
  v                                                                 COA: 325718
                                                                    MTT: 00-441600; 14-001918-TT
  CITY OF ESCANABA,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the separate motions of (1) the Michigan Municipal
  League Legal Defense Fund, Michigan Townships Association, Public Corporation Law
  Section of the State Bar of Michigan, and Michigan Association of Counties, (2) the
  Michigan Assessors Association, International Association of Assessing Officers, and
  Michigan Association of Equalization Directors, and (3) the Michigan Realtors to file
  briefs amicus curiae are GRANTED. The amicus briefs submitted by those groups are
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 14, 2017
                                                                              Clerk